—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about September 24, 1999, which, in an action for personal injuries sustained in a trip and fall on defendant supermarket’s premises, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*52In opposition to the motion, plaintiff adduced evidence that shortly after she fell she spoke to defendant’s store manager, who interviewed her, helped her fill out the Store Incident Report contained in the record that he signed as “Store Manager”, acknowledged an awareness of the allegedly hazardous spill where she had fallen and stated that it was supposed to have been cleaned up. The statements by the former store manager, who had general supervision over the operation of the store, would be admissible on the issue of whether defendant had actual notice of the allegedly hazardous condition. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.